DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: recitations in paragraphs [0006] and [0024] of a non-contact area of a surface of the image-carrying member which does not come into contact with components other than the image-carrying member are confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  inter alia “an area on the surface of the image-carrying member, between a portion where an image of the developer is transferred to an object to be transferred and a portion facing the charging device, corresponds to a non-contact area which does not come into contact with components other than the image-carrying member” (emphasis added).  It is unclear how the image-carrying member is in contact with itself in the n0n-contact area.  For the purpose of examination over prior art this limitation is interpreted as, an area on the surface of the image-carrying member, between a portion where an image of the developer is transferred to an object to be transferred and a portion facing the charging device, corresponds to a non-contact area which does not come into contact with other components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0156647  to Ishikawa et al..

Ishikawa et al. teaches:
(claim 1)	An image forming apparatus comprising: an image-carrying member 27; a charging device 29 that charges a surface of the image-carrying member; an exposure device 16 that writes an electrostatic latent image by exposing the charged surface of the image-carrying member; and a developing device 24 including a developing roller 31 and a bias output circuit 97 that applies a developing bias to the developing roller, the developing device that develops an electrostatic latent image by supplying a developer from the developing roller to the image-carrying member, 
wherein an area on the surface of the image-carrying member, between a portion where an image of the developer is transferred to an object to be transferred and a portion facing the charging device, corresponds to a non-contact area which does not come into contact with components other than the image-carrying member (Fig.2, [0054-0055]), 
wherein a potential VH (e.g. 1000V) of a non-exposure portion charged on the surface of the image-carrying member, a potential VL (e.g. 200V) of an exposure portion on the surface of the image-carrying member, and the developing bias VDD (e.g. 400V) meet a relationship of VH-VDD ≥2 (VDD-VL), 
wherein a difference between the developing bias VDD and the potential VL of the exposure portion (VDD-VL) is 100 V or more [0049-0050].

(claim 2)	The image forming apparatus according to claim 1, wherein the potential VH of the non-exposure portion and the potential VL of the exposure portion meet the relationship of VH-VDD ≥ 2.5 (VDD-VL) [0049-0050].

(claim 3)	The image forming apparatus according to claim 1, wherein the difference between the developing bias VDD and the potential VL of the exposure portion (VDD-VL) is 150 V or more (400V-200V = 200V).

(claim 5)	The image forming apparatus according to claim 1, wherein the developing device executes a development by using a non-magnetic monocomponent contact development system [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2004/0156647  to Ishikawa et al., as applied to claim 1 above, and further in view of US 6,282,385 to Suto.

Regarding claim 4, Ishikawa et al. does not disclose details of the bias output circuit.
Suto discloses an image forming apparatus non-magnetic one-component toner including a developing device that performs development in such a manner that an electric field for moving charged developer (toner) toward electrostatic latent image portions formed on the image carrying body and an electric field for separating charged toner from background white portions having no electrostatic latent image are formed by a DC component of a development bias voltage applied to the developer carrying body and the movements of charged toner particles existing between the developer carrying body and the image carrying body are activated by giving reciprocative acceleration to them by an AC component, as a widely used technique.  Suto further discloses latent image potential VL=-200V, DC development bias VDC=-400V, AC development bias Vpp=1.6 kV, f=2.4KHz (FIG.5); as increase a contrast in each non-development-side AC phase though during a short time, so that toner absorbed on the photoreceptor drum in the background portions is peeled off and returned to the developing roller as to obtain a good developed image that is free of a fog (col. 12 lines 5-25).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus of Ishikawa et al. such that the bias output circuit superimposes and applies the developing bias VDD and an AC bias having a frequency of 1 kHz to 4 kHz and a peak-peak value of 400 V to 1200 V, to the developing roller, as suggested by Suto’s disclosure, for a similar purpose of reducing fog and securing image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852